DEBRA SANFORD,                      IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
      Appellant,
                                    NOT FINAL UNTIL TIME EXPIRES TO
v.                                  FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
CUMULUS BROADCASTING,
LLC, A NEVADA LIMITED               CASE NO. 1D15-5117
LIABILITY COMPANY, STAR
BROADCASTING, INC., GULF
COAST BROADCASTING
COMPANY, INC., QANTUM
COMMUNICATIONS
CORPORATION, RONALD
HALE AND QANTUM OF FT.
WALTON BEACH LICENSE
COMPANY, LLC ,

      Appellees.

_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Lynn G. Waxman of Lynn G. Waxman, P.A., Palm Beach Gardens, and Adam S.
Doner of Gordon & Donor, P.A., Palm Beach Gardens, for Appellant.

T.A. Borowski, Jr. and Darryl Steve Traylor, Jr. of Borowski & Traylor, P.A.,
Pensacola, and Jack McKay of Pillsbury Winthrop Shaw Pittman LLP, pro hac vice,
for appellee Cumulus Broadcasting, LLC.

PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.